UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 JBI, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: JBI, INC. 1783 Allanport Road Thorold, Ontario, Canada L0S 1K0 (905) 384-4384 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JULY 23, 2012 TO OUR STOCKHOLDERS: You are cordially invited to attend the Annual Meeting of Stockholders (the “Annual Meeting”) of JBI, Inc., a Nevada corporation (together with its subsidiaries, “Company”, “JBI”, “we”, “us” or “our”), which will be held on July 23, 2012, at 3:00 P.M. at the Fallsview Casino Resort, 6380 Fallsview Boulevard, Niagara Falls, Ontario, Canada L2G 7X5, for the following purposes: 1. To elect three directors to hold office for a one year term and until each of their successors are elected and qualified; 2. To consider and vote upon a proposal to approve and adopt the JBI, Inc. 2012 Long-Term Incentive Plan; 3. To ratify the appointment of MSCM LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2012; 4. To approve, on a non-binding, advisory basis, the compensation of our named executive officers as disclosed in this proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission ("Say-on-Pay"); 5. To hold a non-binding advisory vote on the frequency of the advisory vote on executive compensation (“Say-When-on-Pay”); and 6. To transact such other business as may properly come before the Annual Meeting or any postponement or adjournment thereof. The Board of Directors recommends that you vote in favor of each proposal. YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING IN PERSON, TO ASSURE THAT YOUR SHARES WILL BE REPRESENTED WE ARE PROVIDING TWO WAYS IN WHICH YOU MAY VOTE YOUR SHARES; (1) BY INTERNET, AT WWW.PROXYVOTE.COM AND USING THE CONTROL NUMBER LOCATED ON YOUR PROXY CARD; (2) COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY WITHOUT DELAY IN THE ENCLOSED ENVELOPE, WHICH REQUIRES NO ADDITIONAL POSTAGE IF MAILED IN THE UNITED STATES. IF YOU ATTEND THE ANNUAL MEETING, YOU MAY VOTE IN PERSON IF YOU WISH TO DO SO EVEN IF YOU HAVE PREVIOUSLY SENT IN YOUR PROXY. Stockholders of record as of the Record Date (as defined below) are entitled to notice of, and to vote at, this Annual Meeting or any adjournment or postponement thereof. The Board of Directors has fixed the close of business on June 15, 2012 as the record date for the determination of stockholders entitled to receive notice of and to vote at the Annual Meeting of Stockholders and any adjournment or postponement thereof.A complete list of stockholders entitled to vote at the Annual Meeting will be available for inspection for ten days prior to the Annual Meeting at our executive offices located at 1783 Allanport Road, Thorold, Ontario, Canada L0S 1K0. By Order of the Board of Directors /s/ John Wesson John Wesson Chairman of the Board June 19, 2012 Ontario, Canada TABLE OF CONTENTS Page GENERAL INFORMATION ABOUT THE PROXY STATEMENT AND ANNUAL MEETING 1 General 1 Voting Securities 1 Voting of Proxies 1 Revocability of Proxies 2 Required Vote 2 Stockholders List 2 Expenses of Solicitation 2 PROPOSAL NO. 1: ELECTION OF DIRECTORS 3 PROPOSAL NO. 2: ADOPTION OF LONG-TERM INCENTIVE PLAN 4 PROPOSAL NO. 3: RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 8 PROPOSAL NO. 4: ADVISORY VOTE ON EXECUTIVE COMPENSATION 9 PROPOSAL NO. 5: ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION 9 CORPORATE GOVERNANCE 10 Board Meetings and Annual Meeting Attendance 10 Audit Committee 10 Compensation Committee 10 Nominating Committee 11 Code of Ethics 11 Director’s Compensation 12 Executive Officers 13 Executive Compensation 13 Family Relationships 19 Involvement in Certain Legal Proceedings 19 Adverse Proceedings 19 Compliance with Section 16(a) of the Exchange Act 19 REPORT OF THE AUDIT COMMITTEE 20 FEES TO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 20 TRANSACTIONS WITH RELATED PERSONS 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 STOCKHOLDER COMMUNICATIONS 22 STOCKHOLDER PROPOSALS FOR THE 2012 MEETING 22 AVAILABILITY OF ANNUAL REPORT ON FORM 10-K AND HOUSEHOLDING 23 OTHER MATTERS 23 INSTRUCTIONS FOR REGISTERING TO ATTEND 2 24 PROXY 25 APPENDIX A – JBI, INC 2012 LONG-TERM INCENTIVE PLAN A-1 JBI, INC. 1783 Allanport Road Thorold, Ontario, Canada L0S 1K0 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JULY 23, 2012 GENERAL INFORMATION ABOUT THE PROXY STATEMENT AND ANNUAL MEETING General This Proxy Statement is being furnished to the stockholders of JBI, Inc. (together with its subsidiaries, “Company”, “JBI”, “we”, “us” or “our”) in connection with the solicitation of proxies by our Board of Directors (the “Board of Directors” or the “Board”) for use at the Annual Meeting of Stockholders to be held at the Fallsview Casino Resort 6380 Fallsview Boulevard, Niagara Falls, Ontario, Canada L2G 7X5, on July 23, 2012 and at any and all adjournments or postponements thereof (the “Annual Meeting”) for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders.Accompanying this Proxy Statement is a proxy/voting instruction form (the “Proxy”) for the Annual Meeting, which you may use to indicate your vote as to the proposals described in this Proxy Statement.It is contemplated that this Proxy Statement and the accompanying form of Proxy will be first mailed to the Company’s stockholders on June 22, 2012. The Company will solicit stockholders by mail through its regular employees and will request banks and brokers and other custodians, nominees and fiduciaries, to solicit their customers who have stock of the Company registered in the names of such persons and will reimburse them for reasonable, out-of-pocket costs.In addition, the Company may use the service of its officers and directors to solicit proxies, personally or by telephone, without additional compensation. Important Notice Regarding the Internet Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on July 23, 2012: We are also providing access to our proxy materials, including the proxy statement, our Annual Report for the 2011 fiscal year and a form of proxy relating to the annual meeting, over the internet. All stockholders of record and beneficial owners will have the ability to access the proxy materials at www.plastic2oil.com. These proxy materials are available free of charge. We encourage you to review all of the important information contained in the proxy materials contained herein or accessed via our website before voting. Voting Securities Only stockholders of record as of the close of business on June 15, 2012 (the “Record Date”) will be entitled to notice and vote at the Annual Meeting and any adjournment or postponement thereof.As of the June 15, 2012 there were 88,883,567 shares of common stock of the Company, issued and outstanding and entitled to vote representing approximately 618 holders of record.In addition, 1,000,000 Series A Super Voting Preferred Shares are issued and outstanding, all of which are held by Mr. John Bordynuik, an employee of the Company and, until recently, the Company’s Chief Executive Officer, President and Chairman of the Board of Directors. The Series A Super Voting Preferred Shares entitle the holder to one hundred (100) times the number of votes that holders of common stock are entitled to on all matters submitted to stockholders for their action or consideration. Stockholders may vote in person or by proxy.Each holder of shares of common stock is entitled to one vote for each share of stock held on the proposals presented in this Proxy Statement.The Company’s bylaws provide that a majority of all the shares of stock entitled to vote, whether present in person or represented by proxy, shall constitute a quorum for the transaction of business at the Annual Meeting.The enclosed Proxy reflects the number of shares that you are entitled to vote.Shares of common stock may not be voted cumulatively. Voting of Proxies All valid proxies received prior to the Annual Meeting will be voted.The Board of Directors recommends that you vote by proxy even if you plan to attend the Annual Meeting.To vote by proxy, you can either fill out the enclosed Proxy, sign and date it, and return it in the enclosed postage-paid envelope, or vote online at www.proxyvote.com using the control number located on your proxy card.Voting by proxy will not limit your right to vote at the Annual Meeting if you attend the Annual Meeting and vote in person.However, if your shares are held in the name of a bank, broker or other holder of record, you must obtain a proxy executed in your favor, from the holder of record to be able to vote at the Annual Meeting. -1- Revocability of Proxies All Proxies which are properly completed, signed and returned prior to the Annual Meeting, and which have not been revoked, will be voted in favor of the proposals described in this Proxy Statement unless otherwise directed. A stockholder may revoke his or her Proxy at any time before it is voted either by filing with the Secretary of the Company, at its principal executive offices located at 1783 Allanport Road, Thorold, Ontario, Canada L0S 1K0, a written notice of revocation or a duly-executed Proxy bearing a later date or by attending the Annual Meeting and voting in person. Required Vote Representation at the Annual Meeting of the holders of a majority of the outstanding shares of our common stock entitled to vote, either in person or by a properly executed Proxy, is required to constitute a quorum. Abstentions and broker non-votes, which are indications by a broker that it does not have discretionary authority to vote on a particular matter, will be counted as “represented” for the purpose of determining the presence or absence of a quorum. Under the Nevada Revised Statutes, once a quorum is established, stockholder approval with respect to a particular proposal is generally obtained when the votes cast in favor of the proposal exceed the votes cast against such proposal. For each proposal, stockholders are not allowed to cumulate their votes. In the election of our Board of Directors, stockholders are entitled to cast a vote for each of the openings on the Board to be filled at the Annual Meeting. The three nominees receiving the highest vote totals will be elected as our Board of Directors. All other matters coming before the Annual Meeting will be decided by the affirmative vote of a majority of the vote actually cast at the annual meeting.This default standardapplies to the proposals to approve the Company’s 2012 Long-Term Incentive Plan, to ratify the appointment of MSCM LLP as its independent auditor for the fiscal year ending December 31, 2012, to approve, by non-binding vote, executive compensation and the frequency of executive compensation. Accordingly, neither abstentions nor broker non-votes willaffect the outcome of these proposals. Stockholders List For a period of at least tendays prior to the Annual Meeting, a complete list of stockholders entitled to vote at the Annual Meeting will be available at the principal executive offices of the Company located at 1783 Allanport Road, Thorold, Ontario, Canada L0S 1K0 so that stockholders of record may inspect the list only for proper purposes. Expenses of Solicitation The Company will pay the cost of preparing, assembling and mailing this proxy-soliciting material, and all costs of solicitation, including certain expenses of brokers and nominees who mail proxy material to their customers or principals. -2- PROPOSAL NO. 1 ELECTION OF DIRECTORS The Company’s Board of Directors currently consists of three authorized directors.A total of three directors will be elected at the Annual Meeting to serve until the next annual stockholder meeting.The persons named as “Proxies” in the enclosed Proxy will vote the shares represented by all valid returned proxies in accordance with the specifications of the stockholders returning such proxies.If no choice has been specified by a stockholder, the shares will be voted FOR the nominees.If at the time of the Annual Meeting any of the nominees named below should be unable or unwilling to serve, which event is not expected to occur, the discretionary authority provided in the Proxy will be exercised to vote for such substitute nominee or nominees, if any, as shall be designated by the Board of Directors.If a quorum is present and voting, the nominees for directors receiving the highest number of votes will be elected.Abstentions and broker non-votes will have no effect on the vote. NOMINEES FOR ELECTION AS DIRECTOR The following information sets forth a brief biographical description of each of our nominees for election as directors, all of whom currently serve as our directors. This description includes the principal occupation of and other directorships held by each director for at least the past five years, if any, as well as the specific experience, qualifications, attributes and skills that led to the conclusion that each director should serve as a member of the Board of Directors. This information is based on information furnished to us by the nominees. John Wesson, age 59, has served as a director of the Company since February 14, 2010. From November 2008 until his retirement in 2010, Mr. Wesson was a BSA (Bank Secrecy Act) Associate Bank Officer at Bank Leumi USA in New York City where he worked closely with regulatory agencies such as FINCEN (Financial Crimes Enforcement Network) and Treasury (OFAC). Between Jan 2001 and September 2006 Mr. Wesson worked in Operations at Bank Leumi in Beverly Hills California. In the interim he held various temporary jobs, including working briefly at Citi Group in Portland, Maine. Additionally, Mr. Wesson served in the U.S. Army, Military Intelligence branch, from 1986 to 1991 and was deployed to Kuwait and Iraq during Operation Desert Storm. Mr. Wesson is a graduate of Drew University in Madison, NJ with a B.A. in Psychology and Minor in Ethics. Mr. Wesson is qualified and capable to perform his duties on the Board because of his educational and military background and banking experience at Bank Leumi in Los Angeles and New York City, where he was responsible for various branch operations and compliance initiatives. Matthew Ingham, age 32, has served as Chief Financial Officer of the Company since January 2012 and on May 15, 2012 he appointed to the Board to fill a vacancy on the Board. From 2009 until 2012, Mr. Ingham served as the Senior Manager of Technical Accounting for Insight Enterprises, Inc, a Fortune 500 Information Technology Company.During this time, he reported to Executive and Senior Management in handling all significant and complex accounting transactions.From 2003 to 2009, Mr. Ingham served an Audit Manager for Ernst & Young where he was responsible for the oversight of numerous Fortune 500 company audits for the firm.He received a Bachelor of Science Degree from the University of Buffalo with concentrations in Accounting and Finance in 2001. He holds active Certified Public Accounting Licenses in New York and Arizona. Mr. Ingham is qualified and capable to perform his duties on the Board due to his financial and accounting expertise developed as an Audit manager for Ernst & Young, as well as his familiarity with public company reporting requirements. Kevin Rauber, age 49, was appointed to serve as the Company’s Chief Executive Officer, President and as a member of the Board as of May 15, 2012. From 2008 until he joined the Company, Mr. Rauber served as Vice President and General Manager at RockTenn Company, a leading integrated North American manufacturer of corrugated and consumer packaging and recycling solutions. From 2004 until 2008, he served as Director, Business Development, Sales and Marketing of EnviroSolutions, Inc. From 1998 until 2004, Mr. Rauber held various positions at Waste Management, Inc. Overall, he has 25 years of waste industry experience. Mr. Rauber earned his bachelor of communications from Benedictine College, Atchison, Kansas.Mr. Rauber is qualified and capable to perform his duties on the Board due to his extensive experience in the waste and recycling industries as well as his prior senior level management experience. There are no arrangements or understandings between any of our directors and any other person pursuant to which any director was selected to serve as a director of our company.Directors are elected until their successors are duly elected and qualified.There are no family relationships among our directors and officers. RECOMMENDATION OF THE BOARD OF DIRECTORS: THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ELECTION OF THE DIRECTOR NOMINEES LISTED ABOVE. -3- PROPOSAL NO. 2 ADOPTION OF THE JBI, INC. 2012 LONG-TERM INCENTIVE PLAN On May 23, 2012, the Board adopted the JBI, Inc. 2012 Long-Term Incentive Plan (the "Plan"), subject to approval by the Company's stockholders.The Board determined to submit the Plan to the Company's stockholders.The Company's stockholders are now requested to approve the adoption of the Plan. A general description of the basic features of the Plan is set forth below.Such description is qualified in its entirety by reference to the full text of the Plan, which is set forth as Appendix A to this Proxy Statement. Purpose The purpose of the Plan is to further and promote the interests of the Company, its subsidiaries and its stockholders by enabling the Company and its subsidiaries to attract, retain and motivate employees, directors and consultants or those who will become employees, directors and of the Company and/or its subsidiaries, and to align the interests of those individuals and the Company’s stockholders.To do this, the Plan offers performance-based incentive awards and equity-based opportunities providing employees, directors and consultants with a proprietary interest in maximizing the growth, profitability and overall success of the Company and/or its subsidiaries. Number of Shares The maximum number of shares of Company common stock, par value $.001 per share ("Common Stock"), as to which awards may be granted under the Plan may not exceed 10,000,000 shares.In the case of any individual participant, the maximum amount payable in respect of awards subject to performance criteria in any calendar year may not exceed four million shares of Common Stock.The limits on the numbers of shares described in this paragraph and the number of shares subject to any award under the Plan are subject to proportional adjustment as determined by the Board, to reflect certain stock changes, such as stock dividends and stock splits (see “Recapitalization Adjustments” below). If any awards under the Plan expire or terminate unexercised, the shares of Common Stock allocable to the unexercised or terminated portion of such award shall again be available for award under the Plan. Administration The administration, interpretation and operation of the Plan will be vested in the Compensation Committee of the Board (the “Committee”). The Committee may designate persons other than members of the Committee to carry out the day-to-day administration of the Plan.In addition, the Committee may, in its sole discretion, delegate day-to-day ministerial administration to persons other than members of the Committee, except that the Committee shall not delegate its authority with regard to selection for participation in the Plan and/or the granting of any Awards to Participants. In the absence of a Committee, the Board itself shall administer the Plan. Eligibility Employees, directors and consultants, or those who will become employees, directors and consultants of the Company and/or its subsidiaries are eligible to receive awards under the Plan.At June 15, 2012, approximately four individuals were eligible to receive Awards under the Plan. Awards under the Plan will be made by the Committee.No determination has been made as to future awards which may be granted under the Plan, although it is anticipated that recipients of awards will include the current executive officers of the Company. Awards Under The Plan Introduction.Awards under the Plan may consist of stock options, stock appreciation rights (“SARs”), restricted shares or performance unit awards, each of which is described below.All awards will be evidenced by an award agreement between the Company and the individual participant and approved by the Committee.In the discretion of the Committee, an eligible employee, director or consultant may receive awards from one or more of the categories described below, and more than one award may be granted to an eligible employee, director or consultant. Stock Options and Stock Appreciation Rights.A stock option is an award that entitles a participant to purchase shares of Common Stock at a price fixed at the time the option is granted.Stock options granted under the Plan may be in the form of incentive stock options (which qualify for special tax treatment) or non-qualified stock options, and may be granted alone or in addition to other awards under the Plan.Non-qualified stock options may be granted alone or in tandem with SARs. -4- An SAR entitles a participant to receive, upon exercise, an amount equal to (a)the excess of (i)the fair market value on the exercise date of a share of Common Stock, over (ii)the fair market value of a share of Common Stock on the date the SAR was granted, multiplied by (b)the number of shares of Common Stock for which the SAR has been exercised. The exercise price and other terms and conditions of stock options and the terms and conditions of SARs will be determined by the Committee at the time of grant, provided, however, that the exercise price per share may not be less than 100 percent of the fair market value of a share of Common Stock on the date of the grant.In addition, the term of any incentive stock options granted under the Plan may not exceed ten years.An option or SAR grant under the Plan does not provide an optionee any rights as a stockholder and such rights will accrue only as to shares actually purchased through the exercise of an option or the settlement of an SAR. If stock options and SARs are granted together in tandem, the exercise of such stock option or the related SAR will result in the cancellation of the related stock option or SAR to the extent of the number of shares in respect of which such option or SAR has been exercised. Stock options and SARs granted under the Plan shall become exercisable at such time as designated by the Committee at the time of grant. Payment for shares issuable pursuant to the exercise of a stock option may be made either in cash, by certified check, bank draft, or money order, or, by delivery of shares satisfying such requirements as the Committee shall establish, or through such other mechanism as the Committee shall permit in its sole discretion. In addition, the Committee, in its sole discretion, may provide in any stock option or SAR award agreement that the recipient of the stock option or SAR will be entitled to dividend equivalents with respect to such award.In such instance, in respect of any such award which is outstanding on a dividend record date for Common Stock, the participant would be entitled to an amount equal to the amount of cash or stock dividends that would have paid on the shares of Common Stock covered by such stock option or SAR award had such shares of Common Stock been outstanding on the dividend record date. Restricted Share Awards.Restricted share awards are grants of Common Stock made to a participant subject to conditions established by the Committee in the relevant award agreement on the date of grant.The restricted shares only become unrestricted in accordance with the conditions and vesting schedule, if any, provided in the relevant award agreement.A participant may not sell or otherwise dispose of restricted shares until the conditions imposed by the Committee with respect to such shares have been satisfied.Restricted share awards under the Plan may be granted alone or in addition to any other awards under the Plan.Restricted shares which vest will be reissued as unrestricted shares of Common Stock. Each participant who receives a grant of restricted shares will have the right to receive all dividends and vote or execute proxies for such shares.Any stock dividends granted with respect to such restricted shares will be treated as additional restricted shares. Performance Units.Performance units (with each unit representing a monetary amount designated in advance by the Committee) are awards which may be granted to participants alone or in addition to any other awards under the Plan.Participants receiving performance unit grants will only earn such units if the Company and/or the participant achieve certain performance goals during a designated performance period.The Committee will establish such performance goals and may use measures such as total stockholder return, return on equity, net earnings growth, sales or revenue growth, comparison to peer companies, individual or aggregate participant performance or such other measures the Committee deems appropriate.The participant may forfeit such units in the event the performance goals are not met.If all or a portion of a performance unit is earned, payment of the designated value thereof will be made in cash, in unrestricted Common Stock or in restricted shares or in any combination thereof, as provided in the relevant award agreement. Recapitalization Adjustments.In the event that the Board determines that any dividend or other distribution (whether in the form of cash, Common Stock, other securities, or other property), recapitalization, stock split, reverse stock split, reorganization, merger, consolidation, split-up, spin-off, combination, repurchase, or exchange of Common Stock or other securities of the Company, or other corporate transaction or event affects the Common Stock such that an adjustment is determined by the Board, in its sole discretion, to be necessary or appropriate in order to prevent dilution or enlargement of benefits or potential benefits intended to be made available under the Plan, the Board may, in any manner that it in good faith deems equitable, adjust any or all of (i) the number of shares of Common Stock or other securities of the Company (or number and kind of other securities or property) with respect to which awards may be granted, (ii) the number of shares of Common Stock or other securities of the Company (or number and kind of other securities or property) subject to outstanding awards, and (iii) the exercise price with respect to any stock option, or make provision for an immediate cash payment to the holder of an outstanding award in consideration for the cancellation of such award. Mergers.If the Company enters into or is involved in any merger, reorganization, recapitalization, sale of all or substantially all of the Company’s assets, liquidation, or business combination with any person or entity (a "Merger Event"), the Board may, prior to such Merger Event and effective upon such Merger Event, take any action that it deems appropriate, including, replacing such stock options with substitute stock options and/or SARs in respect of the shares, other securities or other property of the surviving corporation or any affiliate of the surviving corporation on such terms and conditions, as to the number of shares, pricing and otherwise, which shall substantially preserve the value, rights and benefits of any affected stock options or SARs granted hereunder as of the date of the consummation of the Merger Event.If any Merger Event occurs, the Company has the right, but not the obligation, to cancel each participant's stock options and/or SARs and to pay to each affected participant in connection with the cancellation of such stock options and/or SARs, an amount equal to the excess of the fair market value, as determined by the Board, of the Common Stock underlying any unexercised stock options or SARs (whether then exercisable or not) over the aggregate exercise price of such unexercised stock options and/or SARs.Upon receipt by any affected participant of any such substitute stock options, SARs (or payment) as a result of any such Merger Event, such participant’s affected stock options and/or SARs for which such substitute options and/or SARs (or payment) were received shall be thereupon cancelled without the need for obtaining the consent of any such affected participant. -5- Amendment, Suspension or Termination of the Plan Unless earlier terminated by the Board, the Plan shall terminate on May 23, 2022.The Board may amend, suspend or terminate the Plan (or any portion thereof) at any time. However, no amendment shall (a)materially adversely affect the rights of any participant under any outstanding award, without the consent of such participant, or (b) make any change that would disqualify the Plan from the benefits provided under Sections422 and 162(m) of the Internal Revenue Code of 1986 (the "Code"), or (c)increase the number of shares available for awards under the Plan without stockholder approval; provided, however, that the Board and/or Committeemay amend the Plan, without the consent of any participants, in any way it deems appropriateto satisfy Code Section 409A and any regulations or other authority promulgated thereunder, including any amendment to the Plan to cause certain Awards not to be subject to Code Section 409A. Certain Federal Income Tax Consequences of the Plan The following is a brief and general summary of some United States federal income tax consequences applicable to the Plan.The summary does not reflect any provisions of the income tax laws of any state, local or foreign taxing jurisdiction.Because the tax consequences of events and transactions under the Plan depend upon various factors, including an individual’s own tax status, each participant who receives an award under the Plan should consult a tax advisor. Incentive Stock Options.Stock options granted under the Plan may be incentive stock options (within the meaning of Section422 of the Code) or non-qualified stock options.Upon the grant of an incentive stock option, the optionee will not recognize any income.Generally, no income is recognized by the optionee upon the exercise of an incentive stock option.The optionee must increase his or her alternative minimum taxable income for the taxable year in which he or she exercised the incentive stock option by the amount that would have been ordinary income had the option not been an incentive stock option. Upon the subsequent disposition of shares acquired upon the exercise of an incentive stock option, the federal income tax consequences will depend upon when the disposition occurs and the type of disposition.If the shares are disposed of by the optionee after the later to occur of (i) the end of the two-year period beginning the day after the day the incentive stock option is awarded to the optionee, or (ii) the end of the one-year period beginning on the day after the day the shares are issued to the optionee (the later of (i) or (ii) being the "ISO Holding Period"), any gain or loss realized upon such disposition will be long-term capital gain or loss, and the Company (or a subsidiary) will not be entitled to any income tax deduction in respect of the option or its exercise.For purposes of determining the amount of such gain or loss, the optionee’s tax basis in the shares will be the option price. Generally, if the shares are disposed of by the optionee in a taxable disposition within (i) the two-year period beginning on the day after the day the option was awarded to the optionee, or (ii) the one-year period beginning on the day after the day the shares are issued to the optionee, the excess, if any, of the amount realized (up to the fair market value of the shares on the exercise date) over the option price will be compensation taxable to the optionee as ordinary income, and the Company generally will be entitled to a deduction (subject to the provisions of Section 162(m) of the Code discussed below under the caption "Limits on Deductions") equal to the amount of ordinary income realized by the optionee.Any amount realized upon such a disposition by the optionee in excess of the fair market value of the shares on the exercise date will be capital gain. If an optionee has not remained an employee of the Company during the period beginning with the grant of an incentive stock option and ending on the day three months (one year if the optionee becomes disabled) before the date the option is exercised (other than in the case of the optionee's death), the exercise of such option will be treated as the exercise of a non-qualified stock option with the tax consequences described below. Non-Qualified Stock Options.In general, upon the grant of a non-qualified stock option, an optionee will not recognize any income.At the time a nonqualified option is exercised, the optionee will recognize compensation taxable as ordinary income, and the Company generally will be entitled to a deduction (subject to the provisions of Section 162(m) of the Code discussed below under the caption "Limits on Deductions"), in an amount equal to the difference between the fair market value on the exercise date of the shares acquired pursuant to such exercise and the option price.Upon a subsequent disposition of the shares, the optionee will recognize long- or short-term capital gain or loss, depending upon the holding period of the shares.For purposes of determining the amount of such gain or loss, the optionee’s tax basis in the shares will be the fair market value of such shares on the exercise date. -6- Effect of Share-for-Share Exercise.If an optionee elects to tender shares of Common Stock in partial or full payment of the option price for shares to be acquired through the exercise of an option, generally the optionee will not recognize any gain or loss on such tendered shares.However, if the shares tendered in connection with any share-for-share exercise were previously acquired upon the exercise of an incentive stock option, and such share-for-share exercise occurs during the ISO Holding Period for such shares, then there will be a taxable disposition of the tendered shares with the tax consequences described above for the taxable dispositions during the ISO Holding Period of the shares acquired upon the exercise of an incentive stock option. If the optionee tenders shares upon the exercise of a nonqualified option, the optionee will recognize compensation taxable as ordinary income and the Company generally will be entitled to a deduction (subject to the provisions of Section 162(m) of the Code discussed below under the caption "Limits on Deductions") in an amount equal only to the fair market value of the number of shares received by the optionee upon exercise which is in excess of the number of tendered shares, less any cash paid by the optionee. Restricted Shares. A participant will not recognize any income upon the award of restricted shares unless the participant makes an election under Section 83(b) of the Code in respect of such grant, as described below.Unless a participant has made an election under Section 83(b) of the Code in respect of any restricted shares, any dividends received by the participant with respect to restricted shares prior to the date the participant recognizes income with respect to such award (as described below) must be treated by the participant as compensation taxable as ordinary income, and the Company will be entitled to a deduction, in an amount equal to the amount of ordinary income recognized by the participant.After the terms and conditions applicable to the restricted shares are satisfied, or if the participant has made an election under Section83(b) of the Code in respect of the restricted shares, any dividends received by the participant in respect of such award will be treated as a dividend taxable as ordinary income, and the Company will not be entitled to a deduction in respect of any such dividend payment. Unless the participant has made an election under Section 83(b) of the Code (as described below), at the time the terms and conditions applicable to the restricted shares are satisfied, a participant will recognize compensation taxable as ordinary income, and the Company generally will be entitled to a deduction, in an amount equal to the then fair market value of the shares ofCommon Stock for which the terms and conditions applicable to the restricted share award have been satisfied.The participant’s tax basis for any such shares of Common Stock would be the fair market value on the date such terms and conditions are satisfied. A participant may irrevocably elect under Section 83(b) of the Code to recognize compensation taxable as ordinary income, and the Company will be entitled to a corresponding deduction, in an amount equal to the fair market value of such restricted shares (determined without regard to any restrictions thereon) on the date of grant.Such an election must be made by the participant not later than 30 days after the date of grant.If such an election is made, no income would be recognized by the participant (and the Company will not be entitled to a corresponding deduction) at the time the applicable terms and conditions are satisfied.The participant’s tax basis for the restricted shares received and for any shares of Common Stock subsequently held in respect thereof would be the fair market value of the restricted shares (determined without regard to any restrictions thereon) on the date of grant.If a participant makes such an election and subsequently all or part of the award is forfeited, the participant will not be entitled to a deduction as a result of such forfeiture. The holding period for capital gain or loss purposes in respect of the Common Stock underlying an award of restricted shares shall commence when the terms and conditions applicable to the restricted shares are satisfied, unless the participant makes a timely election under Section 83(b) of the Code.In such case, the holding period will commence immediately after the grant of such restricted shares. Performance Units.A participant will not recognize any income upon the award of a performance unit.If the performance goals applicable to the performance unit are achieved during the applicable performance period and such performance units are earned, a participant will recognize compensation taxable as ordinary income when he or she receives payment with respect to such performance unit, and at such time the Company will be entitled to a deduction equal to the amount of cash or the then fair market value of unrestricted Common Stock received by the participant in payment of the performance units.The participant’s tax basis for any such shares of Common Stock would be the fair market value on the date such unrestricted shares are transferred to the participant.If all or a portion of the performance units are paid in restricted shares, see "Restricted Shares" above for a discussion of the applicable tax treatment. Limits on Deductions.Under Section 162(m) of the Code, the amount of compensation paid to the chief executive officer and the four other most highly paid executive officers of the Company in the year for which a deduction is claimed by the Company (including its subsidiaries) is limited to $1,000,000 per person in any year, except that qualified performance-based compensation will be excluded for purposes of calculating the amount of compensation subject to this $1,000,000 limitation.The ability of the Company to claim a deduction for compensation paid to any other executive officer or employee of the Company (including its subsidiaries) is not affected by this provision. The Company has structured the Plan so that the Company may claim a deduction in connection with (i) the exercise of non-qualified stock options and/or SARs, (ii) the disposition during the ISO Holding Period by an optionee of shares acquired upon the exercise of incentive stock options, and (iii) the payment of any performance units, provided that, in each case, the requirements imposed on qualified performance-based compensation under Section 162(m) of the Code and the regulations thereunder are satisfied with respect to such awards.Restricted share awards under the Plan that vest solely upon the passage of time will not be qualified performance-based compensation under Section 162(m) of the Code. Any deduction the Company may claim upon the lapse of any restrictions on such restricted share awards will be subject to the limitations on deductibility under Section 162(m). -7- Additional Information. The recognition by an employee of compensation income with respect to a grant or an award under the Plan will be subject to withholding for federal income and employment tax purposes.If an employee, to the extent permitted by the terms of a grant or award under the Plan, uses shares of Common Stock to satisfy the federal income and employment tax withholding obligation, or any similar withholding obligation for state and local tax obligations, the employee will recognize a capital gain or loss, short-term or long-term, depending on the tax basis and holding period for such shares of Common Stock. In the event of a change of control, certain compensation payments or other benefits received by "disqualified individuals" (as defined in Section 280G(c) of the Code) under the Plan or otherwise may cause or result in "excess parachute payments" (as defined in Section 280G(b)(I) of the Code).Pursuant to Section 280G of the Code, any amount that constitutes an excess parachute payment is not deductible by the Company.In addition, Section 4999 of the Code generally imposes a 20% excise tax on the amount of any such excess parachute payment received by such a disqualified individual, and any such excess parachute payments will not be deductible by the Company (or a subsidiary). Effective Date The Plan is effective on May 23, 2012, the date of its adoption by the Board of Directors subject to stockholder approval.The Plan will terminate on May 23, 2022, except with respect to awards then outstanding.After such date no further awards will be granted under the Plan unless the Plan is extended by the Board. Approval of the JBI, Inc. 2012 Long-Term Incentive Plan The affirmative vote of the holders of a majority of the Company’s common stock represented and actually voting at the Annual Meeting either in person or by proxy will be required for approval of this proposal.Neither abstentions nor broker non-votes will have any effect on the outcome of this vote. RECOMMENDATION OF THE BOARD OF DIRECTORS: THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ADOPTION OF THE JBI, INC. 2012 LONG-TERM INCENTIVE PLAN. PROPOSAL NO. 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors has appointed MSCM LLP as our independent registered public accounting firm to examine the consolidated financial statements of the Company for fiscal year ending December 31, 2012. The Board of Directors seeks an indication from stockholders of their approval or disapproval of the appointment. MSCM LLP will audit our consolidated financial statements for the fiscal year ended December 31, 2012.Representatives of MSCM LLP are expected to attend the Annual Meeting will have the opportunity to make a statement if they so desire, and are expected to be available to respond to appropriate questions. Our consolidated financial statements for the fiscal year ended December 31, 2011 were audited by MSCM LLP. In the event stockholders fail to ratify the appointment of MSCM LLP the Board will reconsider this appointment. Even if the appointment is ratified, the Board, in its discretion, may direct the appointment of a different independent registered public accounting firm at any time during the year if the Board determines that such a change would be in the best interests of the Company and its stockholders. The affirmative vote of the holders of a majority of the Company’s common stock represented and actually voting at the Annual Meeting either in person or by proxy will be required for approval of this proposal.Neither abstentions nor broker non-votes will have any effect on the outcome of this vote. RECOMMENDATION OF THE BOARD OF DIRECTORS: THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE RATIFICATION OF MSCM LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. -8- PROPOSAL NO. 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION The Company’s seek a non-binding advisory vote from its stockholders to approve the compensation of the Company’s executive officers as described under “Executive Compensation — Compensation Discussion and Analysis” and the tabular disclosure regarding named executive officer compensation (together with the accompanying narrative disclosure) in this proxy statement. This proposal gives the Company’s stockholders the opportunity to express their views on our executive officer compensation. Because your vote is advisory, it will not be binding upon the Board. However the Compensation Committee will take into account the outcome of the vote when making future executive officer compensation decisions. As discussed below in Compensation Discussion and Analysis, the Company believes that its compensation policies and decisions are designed to deliver a performance-based pay philosophy, are aligned with the long-term interests of the Company’s stockholders and are competitive. Our principal compensation policies, which enable it to attract and retain talented executive officers to lead the Company in the achievement of our business objectives, include: ● The Company makes annual cash compensation decisions based on assessment of our performance against measurable financial goals, as well as each executive’s individual performance. ● The Company emphasizes long-term incentive compensation awards that collectively reward executive officers based on our performance, external and internal peer equity compensation practices, and the executive officer’s job responsibilities. ● The Company designs pay practices to retain a highly talented and experienced senior executive team. ● The Company encourages stock ownership by our senior executive officers. As a result, the company is presenting this proposal, which gives you as a stockholder the opportunity to approve the Company’s executive officer compensation as disclosed in this proxy statement by voting for or against the following resolution: RESOLVED, that the compensation paid to the company's named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion and Analysis, compensation tables and narrative discussion is hereby ratified and approved. RECOMMENDATION OF THE BOARD OF DIRECTORS: THE BOARD BELIEVES THAT THE COMPENSATION OF THE EXECUTIVE OFFICERS IS APPROPRIATE AND UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE APPROVAL OF THE EXECUTIVE COMPENSATION AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE COMPENSATION TABLES AND OTHERWISE IN THIS PROXY STATEMENT. PROPOSAL NO. 5 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PRACTICES The Company seeks a non-binding advisory vote from its stockholders regarding the desired frequency for holding a non-binding advisory vote to approve the compensation of its executive officers as described in its annual proxy statements. This proposal gives its stockholders the opportunity to express their views as to whether the non-binding advisory vote on its executive compensation practices should occur every one, two, or three years. Because your vote is advisory, it will not be binding upon the Board. However, the Board will take into account the outcome of the vote when deciding the frequency of the non-binding advisory vote on its future executive compensation decisions. The Company recommends that a non-binding advisory vote to approve the compensation of its executive officers as described in its annual proxy statements occur every three years. The Company believes that holding this vote every three years will be the most effective timeframe because it will provide its Board and Compensation Committee with sufficient time to engage with its stockholders following each such vote, to understand any concerns its stockholders may have, and to implement any changes they deem appropriate in response to the vote results. In addition, one aspect of its executive compensation philosophy is the alignment of its executive officers’ long-term interests with those of its stockholders, and a vote every three years will provide stockholders with additional time to evaluate the effectiveness of its executive compensation philosophy as it relates to its performance. Nevertheless, although it is the Company’s current intention to hold such advisory vote every three years, it may determine that a different frequency is appropriate, either in response to the vote of its stockholders on this Proposal or for other reasons. While the Company believes its recommendation is appropriate at this time, the stockholders are not voting to approve or disapprove its recommendation, but are instead asked to provide an advisory vote on whether the non-binding advisory vote on the approval of its executive compensation practices should be held every one, two or three years. The option among those choices that obtains a plurality of votes cast by the shares present or represented by proxy and entitled to vote at the Annual Meeting will be deemed to have received the advisory approval of its stockholders. RECOMMENDATION OF THE BOARD OF DIRECTORS: THE BOARD RECOMMENDS THAT THE STOCKHOLDERS CAST THEIR ADVISORY VOTES IN FAVOR OF HOLDING THE NON-BINDING ADVISORY VOTE TO APPROVE ITS EXECUTIVE COMPENSATION PRACTICES EVERY THREE YEARS. -9- CORPORATE GOVERNANCE Board Meetings and Annual Meeting Attendance The Board of Directors consisted of 3 members and met 17 times during fiscal year ended December 31, 2011. Additionally, the Board acted approximately 25 times by unanimous written consent in lieu of a meeting during 2011. The Company encourages its directors to attend the Annual Meeting of Stockholders, and all directors are expected to attend the 2012 annual meeting. During 2011, the Company had standing Audit, Compensation and Nominating Committees, each constituted solely with independent directors. Due to recent changes in the Board, the duties of these committees are presently performed by the Board itself and will continue to be until such time as the committees can be constituted with independent directors. Although the Company is not required have separate audit, compensation and nominating committees since its common stock is not currently listed on a national exchange, the Company feels that such committees are essential for strong corporate governance and management oversight.The Company is actively engaged in pursing qualified independent directors to join the Board and the committees of the Board. In connection with the Company’s recent equity financing, the Company agreed to conduct a search for and appoint five Qualified Independent Directors by the first year anniversary of the closing date of the financing (i.e. May 15, 2013), failing which the Company agreed to retain, at its own cost and expense, a highly qualified independent expert recruitment firm to develop a list of candidates satisfying the criteria for Qualified Independent Directors.As defined in the financing agreement, (a) a “Qualified Independent Director” means an individual who (i) is an Independent Director (as defined below), (ii) has served for at least three years on the board of directors of at least two separate publicly-traded companies in the United States with market capitalization of at least US$700,000,000 (a “Relevant Company”), (iii) is currently serving on the board of directors of at least one such Relevant Company and (iv) has not been the defendant in (or an officer or director of an entity that has been a defendant in) any criminal or civil complaint of the Securities and Exchange Commission or any other material action brought by any person alleging the violation of any state or Federal securities laws unless such action has been adjudicated pursuant to a non-appealable judgment absolving such Person (or such entity, as applicable) of all wrongdoing and (b) an “Independent Director” mean an individualwho (i) the Board of Directors or nominating committee thereof has determined is “independent” within the meaning of Listing Rule 5605(a)(2) of The Nasdaq Stock Market.It is anticipated that, initially, the Company will appoint any such Qualified Independent Directors to fill vacancies on the Board prior to the 2013 Annual Meeting and that such persons will be considered as nominees for election to the Board at the 2013 Annual Meeting.Such Qualified Independent Directors also are expected to constitute the various committees of the Board upon their appointment.There can be no assurance that the Company will be successful in attracting and appointing such Qualified Independent Directors. Audit Committee During 2011, the Company’s two independent directors, John Wesson and Robin Bagai served as its separately designated standing Audit Committee, established in accordance with section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), with John Wesson serving as the chair The Company’s Audit Committee held eight meetings during the fiscal year ended December 31, 2011. The function of the Audit Committee, as detailed in the Audit Committee Charter, is to provide assistance to the Board in fulfilling its responsibility to the stockholders, potential stockholders, and investment community relating to corporate accounting, management practices, reporting practices, and the quality and integrity of the financial reports of the Company. In so doing, it is the responsibility of the Audit Committee to maintain free and open means of communication between the directors, the independent auditors and Company management. The independent directors met the independence standards of the NASDAQ Stock Exchange, the American Stock Exchange and the SEC. The Audit Committee Charter is posted on the Company’s website at plastic2oil.comand will be reviewed, revised and updated on annual basis. Compensation Committee During 2011, the Company’s two independent directors, John Wesson and Robin Bagai served as its Compensation Committee, with John Wesson chairing the committee. The Compensation Committee Charter is posted on the Company website, at plastic2oil.com . The Compensation Committee sets the overall compensation principles for the Company, subject to annual review. The Compensation Committee may not delegate its authority.However, the Compensation Committee may retain counsel or consultants as necessary.The Compensation Committee met 2 times during the year ended December 31, 2011. The independent directors met the independence standards of the NASDAQ Stock Exchange, the American Stock Exchange and the SEC. The Compensation Committee establishes the Company’s general compensation policy and, except as prohibited by law, may take any and all actions that the Board could take relating to compensation of directors, executive officers, employees and other parties. The Compensation Committee’s role is to (i) evaluate the performance of the Company’s executive officers, (ii) set compensation for directors and executive officers, (iii) make recommendations to the Board on adoption of compensation plans and (iv) administer Company compensation plans. When evaluating potential compensation adjustments, the Compensation Committee solicits and considers input provided by the Chief Executive Officer relating to the performance and/or contribution to the Company’s overall performance by executive officers and other key employees. -10- Nominating Committee The Company’s two independent directors, Robin Bagai and John Wesson, served as its Nominating Committee, with Robin Bagai chairing the committee. The Nominating Committee did not meet during the year ended December 31, 2011.The Nominating Committee Charter is posted on the Company’s website at plastic2oil.com. The Nominating Committee’s role is to identify and recommend candidates for positions on the Board of Directors. The Nominating Committee’s policies are subject to annual review. The independent directors met the independence standards of the NASDAQ Stock Exchange, the American Stock Exchange and the SEC. The function of the Nominating Committee, as detailed in the Nominating Committee Charter, is to recommend to the Board the slate of director nominees for election to the Board and to identify and recommend candidates to fill vacancies occurring between annual stockholder meetings. The Nominating Committee has established certain broad qualifications in order to consider a proposed candidate for election to the Board. The Nominating Committee has a strong preference for candidates with prior board experience with public companies. The Nominating Committee will also consider such other factors as it deems appropriate to assist in developing a board and committees that are diverse in nature and comprised of experienced and seasoned advisors. These factors include judgment, skill, diversity (including factors such as race, gender or experience), integrity, experience with businesses and other organizations of comparable size, the interplay of the candidate's experience with the experience of other Board members, and the extent to which the candidate would be a desirable addition to the Board and any committees of the Board. It is the policy of the Nominating Committee to consider candidates recommended by security holders, directors, executive officers and other sources, including, but not limited to, third-party search firms. Security holders of the Company may submit recommendations for candidates for the Board.Such submissions should include the name, contact information, a brief description of the candidate’s business experience and such other information as the person submitting the recommendation believes is relevant to the evaluation of the candidate. The Nominating Committee will review all such recommendations. The Nominating Committee will evaluate whether an incumbent director should be nominated for re-election to the Board or any Committee of the Board upon expiration of such director's term using the same factors as described above for other Board candidates. The Nominating Committee will also take into account the incumbent director’s performance as a Board member. Failure of any incumbent director to attend at least seventy-five percent (75%) of the Board meetings held in any year of service as a Board member will be viewed negatively by the Nominating Committee in evaluating the performance of such director. Independence of the Board of Directors Our Board of Directors is currently composed of three (3) members. John Wesson qualifies as an independent director in accordance with the published listing requirements of the NASDAQ Capital Market. The NASDAQ independence definition includes a series of objective tests, such as that the director is not, and has not been for at least three years, one of our employees and that neither the director nor any of his or her family members has engaged in various types of business dealings with us. In addition, as further required by NASDAQ rules, our Board of Directors has made an affirmative determination as to each independent director that no relationships exist which, in the opinion of our Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. In making these determinations, our directors reviewed and discussed information provided by the directors and us with regard to each director’s business and personal activities as they may relate to us and our management.Our directors hold office until their successors have been elected and qualified or their earlier death, resignation or removal. Code of Ethics We have adopted a code of ethics that applies to all of our executive officers, directors and employees. Code of ethics codifies the business and ethical principles that govern all aspects of our business. This document will be made available in print, free of charge, to any shareholder requesting a copy in writing from the Company. A copy of our code of ethics was filed with the Form 10-K for the year ended December 31, 2006, filed on March 2, 2007. A copy of the Code of Ethics is posted on the Company’s website, www.plastic2oil.com. Any amendment to or waiver from our Code of Ethics will be posting on our website. -11- Director's Compensation The following Director Compensation Table sets forth the cash and non-cash compensation of our directors for the fiscal year ending on December 31, 2011. NAME Year FEES EARNED OR PAID IN CASH STOCK AWARDS ($) (1) OPTION AWARDS NON-EQUITY INCENTIVE PLAN COMPENSATION CHANGE IN PENSION VALUE AND NONQUALIFIED DEFERRED COMPENSATION EARNINGS ALL OTHER COMPENSATION TOTAL John Bordynuik - Dr. Jacob Smith - John M Wesson - Robin Bagai - (1) Each director was granted $35,000 worth of restricted shares of common stock in two tranches, the first 50% valued as of the closing price on August 1, 2011 and the second authorized on December 31, 2011 and issued in January 2012. -12- Executive Officers Biographical information concerning Kevin Rauber, the Company’s President and Chief Executive Officer, and Matthew Ingham, the Company’s Chief Financial Officer, is set forth above under the caption “Proposal No.1 — Election of Directors.” Executive Compensation Compensation Discussion and Analysis I.Overview of Previous Year Performance and Compensation: The 2011 year was both a development and growth year for the Company. Most significantly, our key developments were enhancements to the engineering of the processor including modularization and the designing of a fuel separation and blending system, the design of the pre-melt and the signing of multiple contracts. The Company also faced significant barriers to roll-out through various non-recurring expenses to the Company. The drain of resources, both through development and non-recurring administrative expenses, significantly impacted the roll-out of the processors and subsequent generation of revenues. In light of all activity, the Compensation Committee felt that John Bordynuik, the Company’s President and Chief Executive Officer through May 15, 2012, significantly increased the strength and value of the company. Pursuant to the original contract dated May 19th, 2010 and effective as of July 16th, 2010, base salary was to consist of $216,500 per annum and performance compensation was to have been authorized in stock option grants of: 1. The first tranche of 100,000 options at an exercisable at the closing bid price of the Company’s common stock on May 20, 2010. 2.The second tranche of 75,000 options vesting upon the completion of 5 fully operational Plastic 2 Oil (“P2O”) processors. 3. The third tranche of 75,000 options when the Company’s market capitalization exceeds $500,000,000 as determined by the Company’s independent accounting firm. The Compensation Committee and the full Board of Directors subsequently determined that stock options were not in the best interest of the Company and its shareholders, and so a resolution was passed prohibiting the issuance of stock options for the Company until such time as a formal plan was adopted. Subsequently, the CEO received no stock compensation under the May, 2010 contract. In lieu of stock options per original contract, the Compensation Committee approved a one-time compensation bonus to the CEO in January 2011 in the amount of $20,000, upon the basis of bringing P2O to operational status, and having worked without salary until that milestone was achieved. Additionally, the Compensation Committee granted a performance bonus of 50,000 shares each to both the CEO and COO in June 2011, based on significant achievements in bringing the Company from a development stage to a growth stage. Aside from base salary and one-time bonus, no other compensation was received by the CEO in 2011. II.Compensation Objectives Our compensation objectives are as follows: ● We strive to provide competitive executive compensation programs that will help to attract highly qualified individuals necessary for our continued growth. Once an executive is hired, our goal is to retain and motivate them to achieve higher levels of performance and be appropriately rewarded for that effort. ● Compensation programs emphasize a “pay-for-performance” concept, in which an individual’s future monetary growth and career advancement are dependent upon maintaining and exceeding our recognized levels of quality and performance, while supporting our recognized vision and goals. Future individual monetary growth is dependent upon our financial performance as well as individual performance. ● Compensation and benefits are competitive with the local labor markets in which we compete, and focus also will be given to companies that operate in the business of transforming plastic waste into ultra-clean, ultra-low sulphur fuel. Peer companies will typically have annual revenues that are similar to slightly larger than that of us, but other factors including milestones reached in the technology for the purposes of compensation benchmarking. ● We provide an executive compensation package consisting of base salary, and performance compensation, and benefits that are consistent with comparable companies. Each component addresses individual and company performance with a focus on long-term profitable growth and shareholder return, competitive conditions, and our overall financial performance. ● Cash compensation is targeted near the 50th percentile of the marketplace in which we compete. Increases in compensation will be based on an individual’s evaluated performance against pre-established objectives and the achievement of goals, with the opportunity for above-market compensation based on superior performance. We are a fiscally conservative company and our compensation programs will reflect this as well. ● Competitive incentive compensation is based upon the achievement of expected performance targets, with substantial upside potential tied to exceptional contribution and goal attainment, resulting in above-market compensation. We believe that maximizing shareholder value and return, as well as profitable growth are key to the success of the business, and we create incentive plans that align this vision with our pay programs. -13- ● Measurable performance goals and objectives are developed by management, consistent with our identified business strategies and financial objectives. Performance metrics include both quantitative and qualitative elements, which are established on an annual basis and consistent with our organizational objectives. ● All compensation programs are administered without regard to race, religion, national origin, color, sex, age, or disability, and adhere to all local laws and regulations. III.Elements of Compensation for the Past Fiscal Year: As per best practice procedures for compensation, said compensation is comprised of base salary and performance compensation determined upon evaluation of comparable companies and CEO’s salaries in other micro-cap companies as evaluated in a compensation report by the National Association of Corporate Directors, or the NACD, and Pearl Meyer & Partners (an independent compensation consultancy). However, 2011 Salary and Compensation was primarily determined by milestones effected in original contract and independent research of comparable microcap companies, as the Company was not subscribed to NACD in early 2011. Compensation evaluations for 2011 were done for both the CEO and the COO as the executive officers of the company. In light of the Compensation Committee to restrict the issuance of options, no stock options were granted as performance compensation was received by the CEO or COO in 2011. Both the CEO and COO however, did receive 50,000 shares as a performance bonus, based upon the recommendation of the Compensation Committee and justified by the substantial progress made in 2011 in the development of the Company. IV.Performance Targets for Past Year: Per original contract, performance goals for the five year contract period were: 1. The completion of 5 fully operational Plastic 2 Oil (“P2O”) processors. 2. The Company’s market capitalization exceeding $500,000,000 as determined by the Company’s independent accounting firm. The Compensation Committee’s analysis of growth and development, and best practice determination of annual and long-term performance goals, calls for modification of said goals into annual and long term. The Compensation Committee also noted the achievement of other significant milestones achieved in 2011, which were not noted per original contract, including: 1. P2O Operational Status 2. NYSDEC approval and permits 3. Rock-Tenn contract 4. Oxy Vinyl contract 5. Indigo Energy contract 6. XTR Energy Contract 7. Enhancement and modularization of the Processor 8. Initial sales of fuel from P2O 9. Development of a pre-melt system The achievement of these goals has helped transition the Company from the development stage to the production stage with significant potential for growth, revenue and shareholder equity, contingent upon the successful completion of business plan for roll-out of processors. V.Compensation Decisions Made in Past Fiscal Year: As indicated above, the issuance of stock options to management was discontinued and both the CEO and COO received stock as a performance bonus was paid in 2011. The Compensation Committee also re-assessed the performance milestones which are now subject to annual review going forward. Additionally, as indicated above, the CEO received a one-time bonus of $20,000 on Jan 6, 2011 based on these same performance metrics. The CEO’s compensation was comprised of base salary. VI.Compensation Framework: Policies, Process, and Risk Considerations: In 2011, Compensation and COO’s pay was determined to be base salary and performance bonus based upon 2010 contract, and in line with comparable micro-cap companies. Current Compensation Policy is for combined Salary, benefits, and Performance Compensation based upon annual and long-term milestones, reviewed annually by the Compensation committee to determine consistency with comparable companies per NACD and Pearl Meyer & Partners annual reports, valid and reasonable milestones based upon current conditions, and determination as to whether said goals were reasonably obtained. -14- Benefits include: ● Vacation: An annual paid vacation in accordance with the Company's policy applicable to senior executives from time to time in effect, but in no event less than three weeks per calendar year (as prorated for partial years) ● Business and Entertainment Expenses: Upon presentation of appropriate documentation, the Executive shall be reimbursed for all reasonable and necessary business and entertainment expenses incurred in connection with the performance of his duties hereunder, all in accordance with the Company's expense reimbursement policy applicable to senior executives from time to time in effect. ● Insurance: The Executive and each individual family member of the Executive shall be entitled to health and insurance plan providing international standard coverage as determined by the Company after consultation with the Executive. Base pay is determined based upon the matrix provided by NACD and Pearl Meyer, as the Company is in a unique position of being a start-up company without a significant market of comparable companies upon which to make a valuation. Base pay is evaluated on median pay of micro-cap companies. The Company did not have “say on pay” input, per Dodd-Frank legislation, in 2011 due to the fact that the Company was a smaller reporting company prior to 2012 and not subject to “say on pay”. a. Vesting periods – none b. Timing and pricing of stock option grants and awards – none for 2011 c. The repricing or exchange of stock options or other stock-related awards – N/A d. Stock ownership guidelines – none e. Performance targets: 1. The completion of 5 fully operational Plastic 2 Oil (“P2O”) processors. 2. The Company’s market capitalization exceeds $500,000,000 as determined by the Company’s independent accounting firm f. Any material tax or accounting treatment – none g. Policy on hedging of company stock by executives – prohibited h. Clawback provisions – none as of this date i. Policy on the modification of performance targets – none for 2011. Compensation Process: As of 2011, compensation was based solely upon base salary consideration as per the May, 2010, five year contract. Performance compensation was terminated due to elimination of options, and was not re-evaluated. a. Due to limited resources, and need for finances to be kept for corporate purposes, and legal fees, no corporate consultants were used. The company directors affiliated with NACD in 2011 b. Independence of compensation consultants – N/A c. Benchmarks for remuneration targets – default to base salary 100% due to elimination of options grants. d. Peer group used for determination of CEO and COO – none. No Peer group identifiable for usage. Determination based upon general micro-cap evaluation. e. Changes to list of Peer Group companies – N/A. Risk considerations: Currently there are no risk considerations in regard to executive compensation. As the company is in formative status, transitioning from development to growth, and without comparables to make evaluation on, risk assessment has been impractical. The company has no risk committee at this time, and risk evaluation is comprised of ongoing Board discussions. VII.Employment and Termination Agreements: CEO’s contract stipulates guaranteed salary of $216,500 per year, with performance bonuses based upon accomplished milestones. Those performance bonuses were negated by the elimination of option grants. Future performance bonuses are to be determined on annual evaluation and approval by Compensation Committee and Board of Directors, and are not part of contract agreement. Duration of employment is five years commencing May 2010, with extension terms as agreeable by both parties 30 days prior to termination date. Termination issues include death, disability, cause, and without cause. -15- Cause: “Cause” shall mean, as determined by the Board (or its designee) (1) conduct by the Executive in connection with his employment duties or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the willful misconduct of the Executive; (3) the willful and continued failure of the Executive to perform the Executive's duties with the Company (other than any such failure resulting from incapacity due to physical or mental illness); (4) the commission by the Executive of any felony (other than traffic-related offenses) or any crime involving moral turpitude; (5) violation of any material policy of the Company or any material provision of the Company's code of conduct, employee handbook or similar documents; or (6) any material breach by the Executive of any provision of this Agreement or any other written agreement entered into by the Employee with the Company. Without cause: On the sixtieth (60th) day following written notice by either Party to the other Party without Cause, other than for death or Disability of the Executive. The Company may also terminate this Agreement for cause at any time in the event of the failure of the Executive to perform duties assigned by the Company in a correct, timely and expeditious manner or in the event of material violation by the Executive of any term or condition of this Agreement. Consequences of potential termination: a. Disability. Upon termination of the Employment Term because of the Executive's Disability, the Company shall pay or provide to the Executive (1) any unpaid Base Salary and any accrued vacation through the date of termination; (2) any unpaid Annual Bonus accrued with respect to the fiscal year ending on or preceding the date of termination; (3) reimbursement for any unreimbursed expenses properly incurred through the date of termination; and (4) all other payments or benefits to which the Executive may be entitled under the terms of any applicable employee benefit plan, program or arrangement (collectively, “Accrued Benefits”). b. Death. Upon the termination of the Employment Term because of the Executive's death, the Executive's estate shall be entitled to any Accrued Benefits. c. Termination for Cause. Upon the termination of the Employment Term by the Company for Cause or by either party in connection with a failure to renew this Agreement, the Company shall pay to the Executive any Accrued Benefits. d. Termination without Cause. Upon the termination of the Employment Term by the Company without Cause, the Company shall pay or provide to the Executive (1) the Accrued Benefits, and (2) (A) a payment equal to one and a half of the monthly Base Salary, and (B) a payment of (x) one monthly Base Salary multiplied by (y) the number of full years the Executive has served as the Chief Executive Officer of the Company when the Employment Term is terminated without Cause. In addition, in the event of termination without Cause, the Company shall provide the Executive with the opportunity to vest and exercise all stock options issued to the Executive pursuant to Section 3(b) contract. The following Executive Officer Compensation Tables sets forth the compensation of our Executive Officers for the fiscal year ending on December 31, 2011, 2010 and 2009. SUMMARY COMPENSATION TABLE Non-Equity Incentive Plan Compensation Change in Pension Value and Named Executive Officer and Principal Position Year Salary Bonus Stock Awards Option Awards Annual Incentive Plans Long-term Incentive Plans nonqualified deferred compensation earnings All Other Compensation Total Compensation John Bordynuik, $ 0 $ $ 0 $ 0 $ 0 $ President & CEO (2) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Matthew Ingham, CFO 0 (4) 0 0 0 0 0 0 0 Jacob Smith, (1) 0 0 0 0 0 COO (5) (7) (6) 0 0 0 0 0 0 0 0 0 0 0 Ron Baldwin, 0 0 0 0 0 0 former CFO 0 0 0 0 0 0 0 0 0 0 0 0 -16- Notes: (1) 50,000 shares each were issued to Mr. Bordynuik and Dr. Smith on June 23, 2011.The closing price on June 23, 2011 was $3.93. (2) Amount represents salary for two weeks in 2010, pursuant to Mr. Bordynuik’s employment agreement. (3) During 2009, Mr. Bordynuik did not receive a salary. (4) Mr. Ingham’s employment with the Company began with JBI on January 9, 2012. (5) The Company accepted Dr. Smith’s resignation on March 12, 2012. (6) 100,000 shares were issued to Dr. Smith on January 11, 2010.The closing price on January 11, 2010 was $5.55. (7) Dr. Smith’s salary for two months of service in 2009 (8) Mr. Baldwin resigned on April 6, 2011. His salary consisted of 3 months of salary and severance payments of one year of salary. (9) Mr. Baldwin’s Salary for three months of service in 2009. (10) Mr. Bordynuik resigned from the positions of chief executive officer and president as of May 15. 2012 and assumed the non executive position of Chief of Technology. Aggregated Option Exercises and Fiscal Year-End Option Value Table . There were no stock options issued or exercised during period ending December 31, 2010, by the executive officers named in the Summary Compensation Table. Long-Term Incentive Plan (“LTIP”) Awards Table . There were no awards made to a named executive officers in the last completed fiscal year under any LTIP. Compensation of Directors The following table sets forth information concerning cash and non-cash compensation we paid to our directors during the fiscal year ended December 31, 2011. Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Non-Qualified Deferred Compensation Earnings All Other Compensation Total John Bordynuik $
